Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-15 are pending. Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 6, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the 
In the present instance, claim 1 recites the broad recitation “greater than or equal to 25”, and the claim also recites “preferably greater than or equal to 28” which is the narrower statement of the range/limitation.
In the present instance, claim 3 recites the broad recitation “greater than or equal to 5”, and the claim also recites “preferably greater than or equal to 15” and “particularly preferably greater than or equal to 25” which are the narrower statements of the range/limitation. 
In the present instance, claim 4 recites the broad recitation “greater than or equal to 5”, and the claim also recites “preferably greater than or equal to 30” and “particularly preferably greater than or equal to 50” which are the narrower statements of the range/limitation. 
In the present instance, claim 7 recites the broad recitation “less than 100°C”, and the claim also recites “preferably less than 80°C” and “more less than 60°C” which are the narrower statements of the range/limitation. 
In the present instance, claim 8 recites the broad recitation “solid materials contained in the fibers”, and the claim also recites “in particular fire-retardant pigments or pigments” which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 8 and 10  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “can be separated” and Claim 10 recites “can be treated” which are unclear as the examiner is unsure if the “can be” limitation is required or simply a capability. The examiner interpreted “can be” is a capability and does not have to be performed.

Claim 10  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “treated with a reducing” which is unclear as the examiner is unsure if the limitation is treated by a reducing step or treated with a reducing agent. The examiner interpreted “reducing” as treated with a reducing agent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boisart (US 2015/0290840) in view of Zhu (US 2005/0025963) and Shaffer (US 2001/0009832).
Boisart teaches recycling at least one natural or synthetic plastic polymer from a mixed plastic product such as textiles (paragraph 0046) by degrading the polymer to yield repolymerizable monomers which are retrieved and reused (paragraph 0038, 0036). Boisart teaches contacting the plastic product with an enzyme secreting microorganism or a depolymerizing enzyme (paragraph 0018-0026). Boisart teach recycling a polyamide containing fabric by contacting it with polyamidase to hydrolyze the polyamide (paragraphs 0017-0125). Boisart teaches the degrading enzyme can target at least one polymer in the mixed plastic product and the process of enzymatic hydrolysis is conducted at between 25-50°C (paragraph 0072). The plastics in the mixed plastic product can include polycapromide (PA6, nylon 6), polyamide 6,6 (nylon 6,6) and other plastics such as polyesters (paragraph 0050, 0055). Boisart teaches the polymer can contain additives which may also be present and purified out in the recycling (paragraph 0077-0078, 0112,0117-0125).
Boisart does not specify the limiting oxygen index greater than or equal to 25.
Zhu teaches flame retardant fabrics comprising 10-75% aramid, 15-80% modacrylic and 5-30% polyamide such as nylon 6 and nylon 6,6 (abstract, paragraph 0018) which are knitted fabrics (paragraph 0011) and that flame retardant fabrics in the art have a limited oxygen index of at least 27 and are dyed (paragraph 0002).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of recycling of Boisart by recycling flame retardant textiles comprising nylon 6 and/or 6,6 to unravel the fibers and remove the enzymatically hydrolyzed portion, leaving the other synthetic fibers with a LOI greater than or equal to 27 as Boisart invites the inclusion of recycling polyamide (nylon 6 or 6,6) containing fabrics to reuse the dissolved polymer and Zhu teaches flame retardant fabrics contain 10-75% aramid, 15-18% modacrylic and 5-30% polyamide, Shaffer teaches nylon 6 or 6,6 containing polymers can be used in textiles which are flame retardant and have a LOI greater than 27. Enzymatically dissolving the nylon 6 or 6,6 from the flame retardant fabrics of Zhu and Shaffer would leave only flame retardant aramids and modacrylics leaving fabrics with the claimed greater than 25 limiting oxygen index. Recycling all fibers is obvious and Boisart invites recycling textiles of mixed plastics. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Boisart (US 2015/0290840) in view of Zhu (US 2005/0025963) and Shaffer (US 2001/0009832) and further in view of Pensa (US 4,783,193).
Boisart and Shaffer are relied upon as set forth above.
Boisart and Shaffer do not tech reductive or oxidative bleaching.
Pensa teaches in dyed textiles comprising aramids and nylons can be decolorized by bleaching with oxidants (column 3, lines 20-30; column 4, lines 17). Pensa teach this 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Boisart and Shaffer by oxidatively bleaching the synthetic fibers as Hoover teaches aramid fabrics are conventionally bleached to white with oxidizing agent treatment without damaging or degrading the fabric.  Regarding claim 10, the limitation “can be” indicates this is a capability and not a required step, The aramid have this capability but a capability does not further contribute to the method as it is not required. 

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Langner (DE 4409334) in view of Green (US 4,920,000).
Langner teaches recycling a mixed textile product containing 50% synthetic fiber and 50% cellulosic fibers by dissolving the cellulose polymer with cellulase at 55 degrees C (paragraph 0005,0008). 
Langner does not specify the limiting oxygen index greater than or equal to 25.
Green teaches that the limiting oxygen index of flame retardant fabrics comprising  nylon, heat resistant fibers and cotton have limiting oxygen index of at least 25 (claims 1-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of recycling of Langner by recycling flame retardant textiles comprising nylon, cotton (cellulose) and heat resistant fibers to unravel . 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMINA S KHAN/Primary Examiner, Art Unit 1761